          Case 2:20-cv-01333-MBN Document 78 Filed 09/30/20 Page 1 of 6




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA

GATOR MITCHELL                                                   CIVIL ACTION

VERSUS                                                           NUMBER: 20-1333

SGT. ROBERT GOINGS, ET AL.                                       SECTION: “R”(5)

                                   ORDER AND REASONS

       Presently before the Court is Plaintiff’s “Motion for Reconsideration/New Trial” of

the undersigned’s Order and Reasons of August 31, 2020 dismissing this matter as barred

by the three strikes provision of 28 U.S.C. §1915(g). (Rec. doc. 64). The motion is opposed.

(Rec. docs. 66, 67, 68). For the reasons that follow, it is ordered that Plaintiff’s motion is

denied.

       Motions for reconsideration are not recognized by the Federal Rules of Civil

Procedure but are nevertheless to be considered under Rules 54(b), 59, or 60. Lavespere v.

Niagra Machine & Tool Works, Inc., 910 F.2d 167, 173 (5th Cir. 1990), abrogated on other

grounds by Little v. Liquid Air Corp., 37 F.3d 1069 (5th Cir. 1994); Castrillo v. American Home

Mortgaging Service, Inc., No. 09-CV-4369, 2010 WL 1424398 at *3-4 (E. D. La. Apr. 5, 2010).

Rules 59 and 60, however, apply only to final judgments. Mitchell v. Amica Mutual Ins. Co.,

No. 14-CV-2766, 2015 WL 9488457 at *3 (E.D. La. Dec. 30, 2015). Thus, when a party seeks

reconsideration of an order that adjudicates fewer than all of the claims among the parties,

Rule 54(b) controls. Gulf Fleet Tiger Acquisition v. Thoma-Sea Ship Builders, 282 F.R.D. 146,

152 (E.D. La. 2012). In the Eastern District, the general practice has been to evaluate Rule

54(b) motions to reconsider interlocutory orders under the same standards that govern

Rule 59(e) motions to alter or amend a final judgment. Id. at 152 n. 40; Castrillo, 2010 WL

1424398 at *4 n. 54. A Rule 59(e) motion calls into question the correctness of a judgment,
          Case 2:20-cv-01333-MBN Document 78 Filed 09/30/20 Page 2 of 6




and courts have considerable discretion in deciding whether to grant or deny such a

motion.    Gulf Fleet, 282 F.R.D. at 152 (internal quotations and citations omitted). In

exercising this discretion, courts must carefully balance the interests of justice with the

need for finality. Id. Courts in the Eastern District generally consider the following four

factors in deciding a motion under the Rule 59(e) standard:

       1) the motion is necessary to correct a manifest error of law or fact upon
          which the judgment is based;

       2) the movant presents newly discovered or previously unavailable
          evidence;

       3) the motion is necessary in order to prevent manifest injustice; or

       4) the motion is justified by an intervening change in controlling law.

                                                                Gulf Fleet, 282 F.R.D. at
                                                               152-53 (citing Castrillo,
                                                              2010 WL 1424398 at *4)

       Rule 59(e) serves the narrow purpose of correcting manifest errors of law or fact or

presenting newly discovered evidence. Advocare Int’l, LP v. Horizon Labs, Inc., 524 F.3d

679, 691 (5th Cir. 2008). “’Manifest error’ is one that ‘is plain and indisputable, and that

amounts to a complete disregard of the controlling law.’” Guy v. Crown Equipment Corp.,

394 F.3d 320, 325 (5th Cir. 200)(quoting Venegas-Hernandez v. Sonolux Records, 370 F.3d

183, 195 (1st. Cir. 2004)).   In the Fifth Circuit, altering, amending, or reconsidering a

judgment “… is an extraordinary remedy that should be used sparingly.”              Templet v.

HydroChem, Inc., 367 F.3d 473, 479 (5th Cir.), cert. denied, 543 U.S. 976, 125 S.Ct. 411

(2004)(citations omitted). While district courts are vested with “… considerable discretion

in deciding whether to grant or deny a motion to alter a judgment,” denial is favored. Crain

v. Schlumberger Technology Co., No. 15-CV-1777, 2016 WL 4508335 at *1 n. 9 (E. D. La. Aug.


                                             2
          Case 2:20-cv-01333-MBN Document 78 Filed 09/30/20 Page 3 of 6




2016)(citing Hale v. Townley, 45 F.3d 914, 921 (5th Cir. 1995)). “When there exists no

independent reason for reconsideration other than mere disagreement with a prior order,

reconsideration is a waste of judicial time and resources and should not be granted.”

Blythe v. Offshore Service Vessels, L.L.C., 423 F.Supp.3d 299, 304 (E.D. La. 2019).

         Plaintiff’s reliance on Rules 59(a) and 60 is unavailing here as no trial has been held

in this case nor has a final judgment been entered that adjudicates all claims among the

parties. Plaintiff argues that the Court’s previous order dismissing this matter was based

on “… three faulty premise[s]”: 1) that he violated 28 U.S.C. §1915 by bringing a case in

federal court in which he attempted to proceed in forma pauperis; 2) that he sought pauper

status in violation of 28 U.S.C. §1915; and 3) that he owes a filing fee because “… the party

which is removed to federal court pays the filing fee on removal.” (Rec. docs. 64, p. 1; 64-2,

p. 1).    A casual reading of the Court’s opinion, however, reveals that it made no such

findings. The Court did not find that Plaintiff had attempted to proceed in forma pauperis

(“IFP”) in this forum, that he did so in violation of 28 U.S.C. §1915, or that he, as the non-

removing party, is responsible for the filing fee upon this action being removed from state

court to federal court. To the contrary, in the second paragraph of the Court’s opinion it

noted that Plaintiff had originally filed this case IFP in the Twenty-Second Judicial District

Court for the Parish of Washington. Under 28 U.S.C. §1450, the order of the state court

allowing Plaintiff to so proceed at the inception of this suit remains in full force and effect. 1/

Dempster v. Lamorak Ins. Co., No. 20-CV-0095, 2020 WL 2197900 at *6-7 (E.D. La. May 6,

2020). In a slightly different context, various courts have found that 28 U.S.C. §1915(e),


1/In pertinent part, that statute provides that “[a]ll injunctions, orders, and other proceedings had in such
action prior to its removal shall remain in full force and effect until dissolved or modified by the district
court.”

                                                     3
         Case 2:20-cv-01333-MBN Document 78 Filed 09/30/20 Page 4 of 6




another subsection of the pauper statute which allows for the dismissal of cases that are

frivolous, malicious, or fail to state a claim upon which relief can be granted, applies to

lawsuits filed IFP in state court and removed to federal court. Phillips v. City of Dallas, No.

14-CV-3131, 2015 WL 233336 at *4 (N. D. Tex. Jan. 14, 2015), appeal dis’d, 644 Fed.Appx.

368 (5th Cir. 2016), cert. dis’d, ___ U.S. ___, 137 S.Ct. 2119 (2017); Tsuchiya v. Texas, No. 14-

CV-0064, 2014 WL 1329127 at *1 (N. D. Tex. Mar. 5, 2014)(and cases cited therein),

adopted, 2014 WL 12859928 (N. D. Tex. Apr. 1, 2014); see also Ruston v. Dallas County, No.

07-CV-1076, 2008 WL 958076 at *1-2 (N. D. Tex. Apr. 9, 2008)(and cases cited therein),

appeal dis’d, 320 Fed.Appx. 262 (5th Cir.), cert. dis’d, 558 U.S. 807, 130 S.Ct. 267

(2009)(applying 28 U.S.C. §1915A to IFP case removed from state court to federal court).

The Court can think of no principled reason why one subsection of the pauper statute

would apply to prisoner lawsuits brought IFP in state court and later removed to federal

court but another subsection of the same statute would not.

       The Court thus returns to the basis of its previous decision in this matter, whether

§1915(g) applies to lawsuits that were originally filed IFP by the plaintiff in state court and

thereafter removed to federal court by the defendant. In Hale v. Collier, 690 Fed.Appx. 247

(5th Cir. 2017), a panel of the Fifth Circuit was called upon to address the appropriateness

of a district court’s decision to dismiss a prisoner’s complaint under §1915(g) where the

case had originally been filed IFP in state court and was removed to federal court by the

defendants on the basis of federal question jurisdiction under 28 U.S.C. §1331. The panel

ultimately vacated the decision of the district court and remanded the matter for further

consideration not because §1915(g) does not apply to prison lawsuits that were brought

IFP in state court and removed to federal court but because one of the “strikes” upon which


                                               4
          Case 2:20-cv-01333-MBN Document 78 Filed 09/30/20 Page 5 of 6




the §1915(g) dismissal was based was not a qualifying strike as some of the claims in that

earlier suit had been dismissed on summary judgment. Id. at 248-49. In so ruling, the Fifth

Circuit implicitly found that §1915(g) applies to IFP cases removed to federal court from

state court. Other courts have reached this same conclusion based on the rationale that

prisoners could attempt to avoid the intent of Congress and the statutory requirements of

the Prison Litigation Reform Act (“PLRA”) by originally filing in state court a civil rights

lawsuit that would almost invariably be removed to federal court. Riggins v. Kuoy, No. 14-

CV-0215, 2014 WL 3764156 at *2-3 (S. D. Ala. Jul. 30, 2014); Riggins v. Corizon Medical

Services, No. 12-CV-0578, 2012 WL 5471248 at *1-2 (S. D. Ala. Oct. 19, 2012), adopted, 2012

WL 5470892 (S. D. Ala. Nov. 9, 2012); Crooker v. Global Tel Link, No. 11-CV-0229, 2012 WL

651644 (D. R. I. Jan. 6, 2012), adopted, 2012 WL 651641 (D. R. I. Feb. 28, 2012); Farnsworth

v. Washington State Dept. of Corr., No. 07-CV-0206, 2007 WL 1101497 (W. D. Wash. Apr. 9,

2007).

         By way of three separate but nearly identical reply memoranda (rec. docs. 75, 76,

77) Plaintiff alerts the Court to two additional cases. The first case cited by Plaintiff, Grayer

v. Vannoy, ___ Fed.Appx. ___, 2020 WL 5667845 (5th Cir. 2020), is unhelpful here as it has

nothing to do with the applicability of §1915(g) to cases removed to federal court from

state court. The second case cited by Plaintiff is a case emanating from the Tenth Circuit

which is not binding upon the Court and is not as persuasive as the other authorities upon

which the Court relied. As Plaintiff has not established a manifest of error of law or fact or

pointed to newly discovered evidence, his motion for reconsideration is denied.




                                               5
 Case 2:20-cv-01333-MBN Document 78 Filed 09/30/20 Page 6 of 6




New Orleans, Louisiana, this 30th day of   September    , 2020.




                                          MICHAEL B. NORTH
                                    UNITED STATES MAGISTRATE JUDGE




                                    6
